330 L STREET

ANCHORAGE, ALASKA 99501
PHONE (907) 277-0161

FAX (907) 277-0164

JOHNSON BEARD & TRUEB, PC

10

i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Lanning M. Trueb, ABA #8911083
JOHNSON BEARD & TRUEB, PC
330 L Street

Anchorage, AK 99501

Phone: (907) 277-0161

Fax: (907) 277-0164

Email: Lmtrueb@msn.com

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA AT ANCHORAGE

SCOTT GILBERT,
No. 3:2]-cv-

Plaintiff,

PLAINTIFF’S VERIFIED
COMPLAINT IN PERSONAM AND IN

Olson Marine, Inc., in personam, and Tug Re Ey Reon PERSONAL

HARRIET O, O.N. 503101, and her engine,
machinery, tackle, gear, appurtenances, apparel,
furniture and equipment, in rem,

V.

Defendants.

 

 

 

ACTION UNDER SPECIAL RULE FOR SEAMEN TO SUE WITHOUT SECURITY
AND PREPAYMENT OF COSTS
(28 U.S.C. §1916)
Plaintiff Scott Gilbert, through counsel Lanning M. Trueb of Johnson Beard and Trueb,
PC, herein files his Verified Complaint.
JURISDICTION AND VENUE
1. This is a case of admiralty and maritime jurisdiction as hereinafter more fully
appears. This is an admiralty and maritime claim within the meaning of Fed. R. Civ. P. 9(h).

The negligence action against plaintiff's employer arises under §33 of the Merchant Marine Act

of 1920, presently found at 46 U.S.C §30104 (Jones Act). Plaintiff's other claims arise under

Verified Complaint
Gilbert v. Olson Marine, Inc., et al.

Case 3:21-cv-00161-SLG Document1 Filed 07/09/21 Page 1 of 6

Page | of 6

 
QO
Py
OQ
ae
— BL
a aot
n¥es
% BZRe
yo EN
Be2s8
A eshS
nome
aay
OOx
a
A Zz
7. <—
oi
O
bom

10

il

12

3

14

15

16

17

18

19

20

21

22

23

24

25

 

the general maritime law. Plaintiff waives his right to a trial by jury and elects to try his action
on the admiralty side of this Honorable Court. For the reasons noted more fully below, both

jurisdiction and venue are appropriate before this Court.

THE PARTIES
2. Plaintiff hereby realleges and incorporates Paragraph 1.
3. Plaintiff Scott Gilbert is a resident of the State of Washington, and at all material

times was a seaman in the service of the Tug HARRIET O, O.N. 503101.

4. At all times material, defendant Olson Marine, Inc. was and is an Alaska company
with its principle place of business in Alaska.

5. At all times material, Olson Marine, Inc. was plaintiff's employer.

6. At all times material, Olson Marine, Inc. was the owner and/or owner pro hac
vice and/or operator and/or charterer and/or controller of the Tug HARRIET O.

7. The in rem defendant HARRIET O, O.N. 503101, is a vessel and is now or will

be, during the pendency of process hereinafter, within this district and the jurisdiction of this

 

Court.
CLAIM FOR JONES ACT NEGLIGENCE & UNSEAWORTHINESS
8. Plaintiff hereby realleges and incorporates paragraphs 1-7.
9. On or before August 3, 2018, plaintiff was engaged as a seaman by Defendant

Olson Marine, Inc. and/or its agent(s) to be employed as a seaman aboard the Tug HARRIET O.
10. Onor about August 3, 2018, and while plaintiff was performing his duties aboard
the Tug HARRIET O, and as a direct and proximate result of the negligence of defendant Olson
Marine, Inc. and/or the unseaworthiness of the Tug HARRIET O, plaintiff was seriously and
permanently injured when he was caused to fall against the vessel’s stern bulkhead when the

Verified Complaint
Gilbert v. Olson Marine, Inc., et al.

Page 2 of 6
Case 3:21-cv-60161-SLG Document1 Filed 07/09/21 Page 2 of 6

 
JOHNSON BEARD & TRUEB, PC

330 L STREET
ANCHORAGE, ALASKA 99501

PHONE. (907) 277-0161
FAX (907) 277-0164

10

il

12

3

14

5

16

17

18

19

20

21

22

23

24.

25

 

Captain prematurely put the vessel into gear causing plaintiff to injure his knee, arm and other
body parts. Plaintiff’s arm was also injured when he was hit by an improperly latched door.

11. | Asadirect and proximate result of said negligence and unseaworthiness as herein
alleged, plaintiff was caused to suffer severe injuries, inter alia, to his knee, arm and other body
parts, and plaintiff suffered and may continue to suffer in the future, great amounts of physical
pain with resultant physical disability and mental suffering.

12. Plaintiff was not comparatively at fault for his injuries.

13. . Additionally, after plaintiff suffered his injuries while in the service of the Tug
HARRIET O, defendant Olson Marine, Inc. failed to pay and/or timely pay plaintiff all the
maintenance and cure he was owed. Defendant’s negligent and/or intentional failure to pay all
maintenance and cure owed, or otherwise provide for plaintiff's medical care and support during
convalescence is the direct and proximate cause of additional physical and emotional injuries
suffered by plaintiff.

14. Asa direct and proximate result of the above-described injuries, plaintiff was
prevented from, and may in the future be prevented from, completely pursuing his regular
occupation. In addition to the loss of income, loss of enjoyment of life, and pain and suffering
plaintiff has already suffered because of his injuries, plaintiff was prevented from, and he will in
the future be prevented from enjoying the enjoyments and pursuits of life, and plaintiff has
further incurred, and will in the future incur medical expenses, lost earnings and lost earning
capacity, pain and suffering, anguish, disfigurement, psychological stress, disability and loss of
enjoyment of life, all to plaintiff’s damage in the sum in excess of Five Hundred Thousand

Dollars ($500,000.00), to be proven more definitely at trial in this matter.

Verified Complaint
Gilbert v. Olson Marine, Inc., et al.

Case 3:21-cv-00161-SLG Document1 Filed 07/09/21 Page 3 of 6

Page 3 of 6

 
3, ALASKA 99501

330 L STREET

PHONE (907) 277-0161
FAX (907) 277-0164

JOHNSON BEARD & TRUEB, PC
ANCHORAGI

10

iL

12

B

14

15

16

17

18

19

20

21

22,

23

24,

25

 

CLAIMS FOR MAINTENANCE, CURE & UNEARNED WAGES

15. Plaintiff hereby realleges and incorporates Paragraphs 1-14.

16. A vessel employer owes all seamen who become ill or injured while in the service
of their vessel the no-fault maritime obligations of maintenance, cure and unearned wages.

17. The vessel employer’s obligation to pay maintenance, cure and unearned wages is
the most pervasive of all the obligations owed a seaman.

18. Olson Marine, Inc. was plaintiffs vessel employer.

19. Olson Marine, Inc. owed a duty to pay plaintiff maintenance, cure and unearned
wages for the injuries plaintiff incurred aboard the Tug HARRIET O.

20. After plaintiff suffered his injuries on the Tug HARRIET O, Olson Marine, Inc.
failed to pay plaintiff all maintenance, cure and unearned wages owed.

21. Plaintiff also claims herein all future maintenance and cure to which he is entitled,
all in an amount to be determined at trial.

WHEREFORE, PREMISES CONSIDERED, plaintiff prays this Court to hear his just
cause of action, and that this Court require the defendants to answer his just cause of action, and
that he be awarded judgment against the defendants as follows:

1. That plaintiff be awarded maintenance, cure and unearned wages against the
defendants in an amount to be more fully determined at trial in this matter;

2. That plaintiff be awarded compensatory damages and general damages and any
other damages allowable under the general maritime law against the defendants jointly and

severally in a sum in excess of Five Hundred Thousand Dollars ($500,000.00), in an amount to

be more fully determined at trial in this matter, and;

Verified Complaint

Gilbert v. Olson Marine, Inc., et

L . Page 4 of 6
ase 3°21-cv-00164-SLG Document 1 Filed 07/09/21 Page 4 of 6

 
JOHNSON BEARD & TRUEB, PC

330 L STREET
ANCHORAGE, ALASKA 99501

PHONE (907) 277-0161
FAX (907) 277-0164

10

i

12

B

14

)

16

17

18

19

20

21

22

23

24

25

 

3. That the defendant HARRIET O be held to answer to an in rem judgment, with all
available in rem procedures; and that plaintiff be adjudged a holder of a personal, preferred
maritime lien against the vessel.

4. That plaintiff be awarded attorney’s fees, prejudgment interest, post-judgement
interest, cost, and any other relief in law or equity to which plaintiff is shown to be entitled.

DATED this 9" day of July, 2021.

JOHNSON BEARD & TRUEB, PC
Attorneys for Plaintiff

By: /s/ Lanning M. Trueb
Lanning M. Trueb, ABA No. 8911083

Verified Complaint

Gilbert v. Olson Marine, Inc., et a Page 5 of 6
Case 3:21-cv-60161- gic Document 1 Filed 07/09/21 Page 5 of 6

 
 

wud

of

HO

18

1g

a0

 

VERIFICATION
1, SCOTT GILBERT, herein verify that | have read Plaintiffs Verified
Complaint /a Personam and in Rem for Maritime Personal Injury Damages in Gilbert vy. Olson
Marine. inc.. et al., know the contents thereof, and that the same 1s true to the best of my
knowledge and belief, based upon the information available to me.

| DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

, 2021.

Executed on oN l Jie f

 

 

Verified Complaint

Gilbert « Olsce Adarine. fac. ef al Page 6 of G

Case 3:21-cv-00161-SLG Document1 Filed 07/09/21 Page 6 of 6

 
